As filed with the Securities and Exchange Commission on May 16 , 2012. Registration No.333-179902 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 20-2760393 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 4336 Montgomery Ave. Bethesda, Maryland 20814 (301)983-0998 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Ram Mukunda Chief Executive Officer and President India Globalization Capital, Inc. 4336 Montgomery Ave. Bethesda, Maryland, 20814 (301)983-0998 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of all communications to: Scott Museles, Esq. Debbie A. Klis, Esq. Shulman, Rogers, Gandal, Pordy & Ecker, P.A. 12505 Park Potomac Avenue, Suite 600 Potomac, Maryland 20854 (301) 230-5241 Table of Contents Approximate date of commencement of proposed sale to public:As soon as practicable, after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box:þ If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered (1) Proposed maximum offering price Proposed maximum aggregate offering price (2) Amount of Registration Fee Shares of Common Stock, $0.0001 par value per share, underlying IPO Warrants $ $ $ Shares of Common Stock, $0.0001 par value per share, underlying 2009 Warrants Shares of Common Stock, $0.0001 par value per share, underlying 2010 Warrants Shares of Common Stock, $0.0001 par value per share ,issued in the acquisition of Ironman Total $ $ $ Pursuant to Rule 416 of the Securities Act of 1933, as amended, this Registration Statement also registers such additional shares of Common Stock as may become issuable to prevent dilution as a result of stock splits, stock dividends or similar transactions. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(o) under the Securities Act of 1933, as amended. The fee has been partially satisfied by applying, pursuant to Rule 457(p) under the Securities Act of 1933, a portion of the previously paid filing fees in connection with (i) $159.03 that was paid with respect to the same securities that were previously registered pursuant to the Registration Statement No. 333-160993 on Form S-3 in August 2009 and (ii) $698.74 that was paid with respect to the same securities that were previously registered pursuant to the Registration Statement No. 333-163867 on Form S-1 in October 2010. Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended. These shares were previously registered pursuant to (i) Form S-3 registration statement, File No. 333-160993 originally filed on August 3, 2009 (the S-3); (ii) Form S-1 registration statement, File No. 333-163867 originally filed on December 18, 2009 (the “2009 Form S-1”); and (iii) Form S-1 registration statement, File No. 333-124942originally filed on May 13, 2005 (the “2005 Form S-1”).Under Rule 429 of Regulation C, this registration statement on Form S-1 is deemed to amend the Form S-3, the 2009 Form S-1 and the 2005 Form S-1 post-effectively, and the prospectus included in this registration statement will serve as a combined prospectus for sales of both the shares being registered under this registration statement and the shares that were previously registered under the Form S-3, the 2009 Form S-1 and the 2005 Form S-1. Previously paid. The Company hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Company shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Table of Contents The information in this preliminary prospectus is not complete and may be changed or withdrawn without notice.This preliminary prospectus does not, and is not intended to, constitute an offer to sell or a solicitation of an offer to buy, any of these securities nor shall there be any sale of these securities or any solicitation of an offer to buy these securities in any jurisdiction in which such offer, sale or solicitation would be unlawful. SUBJECT TO COMPLETION,DATED MAY 16 , 2012 PRELIMINARY PROSPECTUS India Globalization Capital, Inc. Common Stock This prospectus relates to the offer and sale by India Globalization Capital, Inc. (“IGC” or the “Company”) of 12,972,532 shares of common stock, par value $0.0001 per share (the “Common Stock”) underlying warrants previously issued by the Company and the offer and sale of 31,500,000 shares of Common Stock by the selling stockholders, as provided elsewhere in this prospectus.We will not receive any proceeds from the sale by the selling shareholders of their shares of Common Stock. The 12,972,532 shares of Common Stock issuable by the Company upon the exercise of the warrants pertain to the follow transactions: (i)11,855,122 shares of Common Stock issuable upon the exercise of 11,855,122 warrants (the “IPO Warrants”) originally issued in our initial public offering pursuant to a prospectus dated March 3, 2006.In order to obtain the shares, the holders of the IPO Warrants must pay an exercise price of $5.00 per share for the shares underlying the IPO Warrants. (ii)258,800 shares of Common Stock issuable upon the exercise of 258,800 warrants (the “2009 Warrants”) originally issued in a registered direct offering pursuant to a prospectus and prospectus supplement each dated September 16, 2009.In order to obtain the shares, the holders of the 2009 Warrants must pay an exercise price of $1.60 per share for the shares underlying the 2009 Warrants. (iii)858,610 shares of Common Stock issuable upon the exercise of 858,610 warrants (the “2010 Warrants”) originally issued in a registered direct offering pursuant to a prospectus and prospectus supplement each dated November 30, 2010.In order to obtain the shares, the holders of the 2010 Warrants must pay an exercise price of $0.90 per share for the shares underlying the 2010 Warrants. The 31,500,000 shares of Common Stock are being offered and sold by the selling shareholders who acquired the shares in connection with the Company’s acquisition of H&F Ironman, Ltd. (“HK Ironman”).Pursuant to that acquisition, the Company sold an aggregate of 31,500,000 shares in exchange for the ownership of 100% of HK Ironman.The shareholders of the Company approved the issuance of shares on December 30, 2011. Our units, shares of Common Stock and IPO Warrants are currently traded on the NYSE Amex under the symbols “IGC.U,” “IGC” and “IGC.WT,” respectively.The 2009 Warrants and the 2010 Warrants are each a different class of warrant than the IPO Warrants that are currently traded on the NYSE Amex and are not currently listed on the NYSE Amex or any other stock exchange.We do not currently anticipate listing the 2009 Warrants and the 2010 Warrants.As of February 29, 2012 the closing sale price of our units was $0.38, the closing sale price of our Common Stock was $0.35 and the closing sale price of our warrants was $0.03. Investing in the offered securities involves substantial risks.In reviewing this prospectus, you should carefully consider the matters described under the heading “Risk Factors.” NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2012. Table of Contents Table of Contents Page Prospectus Summary 1 Risk Factors 10 Forward-Looking Statements 24 Use of Proceeds 25 Selling Shareholders 25 Dividend Policy 26 Market Price of Our Common Stock, Warrants and Units 26 Determination of Offering Price 27 Plan of Distribution 27 Management’s Discussion and Analysis of Financial Condition and Results of Operation 27 Business 39 Management 48 Director and Executive Compensation 53 Certain Relationships and Related Transactions 57 Security Ownership of Certain Beneficial Owners and Management 57 Description of Capital Stock 58 Description of Warrants 61 Shares Eligible for Future Sale 61 Legal Matters 64 Experts 64 Where You Can Find More Information 64 Index to India Globalization Capital, Inc. Financial Statements 65 All references to “Company”, “IGC”, “IGC Inc.”, “we”, “our”, “us” and similar terms in this prospectus refer to India Globalization Capital, Inc., together with its wholly owned subsidiaries IGC-M and HK Ironman, Ltd. and its direct and indirect subsidiaries (TBL, IGC-IMT, IGC-MPL, IGC-LPL and PRC Ironman) and Sricon, in which we hold a non-controlling interest. Table of Contents We have not authorized anyone to provide any information other than that contained or incorporated by reference in this prospectus.We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you.This prospectus and any applicable prospectus supplement are not offers to sell nor are they seeking an offer to buy these securities in any jurisdiction where the offer or sale is not permitted.The information contained in this prospectus and any applicable prospectus supplement is complete and correct only as of the date on the front cover of such documents, regardless of the time of the delivery of such documents or any sale of these securities. For investors outside the United States:We have not taken any action to permit a public offering of the shares of our Common Stock or the possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than the United States.You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus. ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we have filed with the Securities and Exchange Commission (the “SEC” or the “Commission”) utilizing a shelf registration process.Under this shelf registration process, we and the selling stockholders named herein may, from time to time, offer and sell shares of the Common Stock of the Company pursuant to this prospectus.It is important for you to read and consider all of the information contained in this prospectus and any applicable prospectus before making a decision whether to invest in the Common Stock.You should also read and consider the information contained in the documents that we have incorporated by reference as described in “Where You Can Find More Information.” ADDITIONAL INFORMATION As permitted by SEC rules, this prospectus omits certain information that is included in the registration statement and its exhibits. Since the prospectus may not contain all of the information that you may find important, you should review the full text of these documents.If we have filed a contract, agreement or other document as an exhibit to the registration statement, you should read the exhibit for a more complete understanding of the document or matter involved.Each statement in this prospectus, regarding a contract, agreement other document is qualified in its entirety by reference to the actual document. We file annual, quarterly and special reports and other information with the SEC.You may read and copy any document we file with the SEC at the SEC’s Public reference room located at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. Our filings are also available to the public from the SEC’s web site at http://www.sec.gov. We have three securities listed on the NYSE Amex:(1) Common Stock, $0.0001 par value (ticker symbol:IGC), (2) redeemable warrants to purchase Common Stock (ticker symbol:IGC.WT) and (3) units consisting of one share of Common Stock and two redeemable warrants to purchase Common Stock (ticker symbol:IGC.U). We will make available on our website, www.indiaglobalcap.com, our annual reports, quarterly reports, proxy statements as well as up-to-date investor presentations.For information on HK Ironman, please visit www.hfironman.net.The registration statement and its exhibits, as well as our other reports filed with the SEC, can be inspected and copied at the SEC’s public reference room at treet, N.E., Washington, D.C 20549. The public may obtain information about the operation of the public reference room by calling the SEC at 1-800-SEC-0330 or visiting the SEC web site at http://www.sec.gov, which contains the Form S-1 and other reports, proxy and information statements and information regarding issuers that file electronically with the SEC.We do not intend to incorporate into this prospectus any of the information included on our website. YOU SHOULD NOT ASSUME THAT THE INFORMATION CONTAINED IN THIS PROSPECTUS IS ACCURATE AS OF ANY DATE OTHER THAN THE DATE OF THIS PROSPECTUS AND THE MAILING OF THIS PROSPECTUS SHALL NOT CREATE AN IMPLICATION TO THE CONTRARY. MARKET AND INDUSTRY DATA In this prospectus, we rely on and refer to information and statistics regarding our industry. Where possible, we obtained this information and these statistics from third party sources, such as independent industry publications, government publications or reports by market research firms, including company research, trade interviews, and public filings with the SEC. Additionally, we have supplemented third party information where necessary with management estimates based on our review of internal surveys, information from our customers and vendors, trade and business organizations and other contacts in markets in which we operate, and our management’s knowledge and experience. Table of Contents PROSPECTUS SUMMARY The following is a summary of some of the information contained in this prospectus.In addition to this summary, we urge you to read the entire prospectus carefully, especially the risks relating to our business and Common Stock discussed under the heading “Risk Factors” and our financial statements. The Company We are India Globalization Capital, Inc. (the “Company” or “IGC”), a Maryland corporation organized on April 29, 2005, as a blank check company formed for the purpose of acquiring one or more businesses with operations primarily in India through a merger, capital stock exchange, asset acquisition or other similar business combination or acquisition.On March 8, 2006, we completed an initial public offering of our Common Stock.On February 19, 2007, we incorporated India Globalization Capital, Mauritius, Limited (IGC-M), a wholly owned subsidiary, under the laws of Mauritius.On March 7, 2008, we consummated the acquisition of interests in two companies in India, Sricon Infrastructure Private Limited (“Sricon”) and Techni Bharathi Limited (“TBL”).Both companies are focused on the infrastructure industry.Currently, IGC owns 77% of TBL and 22% of Sricon.The shares of the two Indian companies, Sricon and TBL, are held by IGC-M.We acquired Sricon by purchasing a 63% interest for approximately $29 million (based on an exchange rate of 40 INR for $1 USD).Subsequently, we borrowed, through an intermediary company, approximately $17.9 million (based on 40 INR for $1 USD) from Sricon.The shares of the two Indian companies, Sricon and TBL, are held by IGC-M.Effective October 1, 2009, we reduced our stake in Sricon from 63% to 22% in consideration for the setoff of the loan owed by IGC approximately $17.9 million. On February 19, 2009, IGC-M beneficially purchased 100% of IGC Mining and Trading Private Limited (IGC-IMT) based in Chennai, India. IGC-IMT was formed on December 16, 2008, as a privately held start-up company engaged in the business of mining and trading. Its current activity is to operate shipping hubs and to export iron ore to China from India. On July 4, 2009, IGC-M beneficially purchased 100% of IGC Materials, Private Limited (IGC-MPL based in Nagpur, India), which conducts IGC’s quarrying business, and 100% of IGC Logistics, Private Limited (IGC-LPL) based in Nagpur, India, which is involved in the transport and delivery of ore, cement, aggregate and other materials.Each of IGC-IMT, IGC-MPL and IGC-LPL were formed by third parties at the behest of IGC-M to facilitate the creation of the subsidiaries.The purchase price paid for each of IGC-IMT, IGC-MPL and IGC-LPL was equal to the expenses incurred in incorporating the respective entities with no premium paid.India Globalization Capital, Inc. and its subsidiaries are engaged in the sale of construction materials, mining, quarrying and construction. Recent Acquisition On December 30, 2011, IGC acquired a 95% equity interest in Linxi HeFei Economic and Trade Co. aka Linxi H&F Economic and Trade Co., a People’s Republic of China-based company (“PRC Ironman”) by acquiring 100% of the equity of H&F Ironman Limited, a Hong Kong company (“HK Ironman”).Unless it is necessary to specify which company in China we are referring to, PRC Ironman or HK Ironman, we will collectively refer to both as Ironman throughout this prospectus.The registered capital of PRC Ironman is RMB 2,000,000, equaling to USD $273,800, in which Mr. Zhang Hua owned 80% and Mr. Xu Jianjun owned the remaining 20%. Mr. Zhang Hua and Mr. Xu Jiajun transferred 75% and 20% respectively to HK Ironman on January 18, 2011.Thus, as of March 31, 2011, 95% of the Company’s registered capital was held by HK Ironman. 1 Table of Contents IGC operates in India and China geographies specializing in the infrastructure sector.Operating as a fully integrated infrastructure company, IGC, through its subsidiaries, has expertise in mining and quarrying, road building, and the construction of high temperature plants.The Company’s medium term plans are to expand each of these core competencies while offering an integrated suite of service offerings to our customers.The business offerings of the Company include construction as well as a materials business.The Company’s core businesses are its operations as a materials and construction company. IGC’s organizational structure is as follows: Unless the context requires otherwise, all references in this prospectus to the “Company”, “IGC”, “IGC Inc.”, “we”, “our”, and “us” refer to India Globalization Capital, Inc., together with its wholly owned subsidiaries IGC-M and HK Ironman, Ltd. and its direct and indirect subsidiaries (TBL, IGC-IMT, IGC-MPL, IGC-LPL and PRC Ironman) and Sricon, in which we hold a non-controlling interest. Our Business IGC has identified the infrastructure materials business as a high growth business in both India and China as this is fundamental to the long-term development of Chinese and Indian infrastructure.In response to the increased demand for infrastructure-related construction in India and China, IGC’sfocus is to supply construction materials in India and to China, as well as execute infrastructure projects.We do this entirely through our subsidiaries.We supply construction materials such as iron ore and rock aggregate to the construction industry. IGC operates rock aggregate quarries and exports iron ore to China.We build interstate highways, rural roads, and execute civil works in high temperature cement and steel plants. We are pursuing joint venture partnerships with mine ownersand have applied for licenses to mine iron ore in India. We have customers in India and China and are exploring other regional opportunities.We also actively continue to pursue joint venture partnerships with mine owners for acquisition of mines and mining rights and have started materializing our efforts by acquiring PRC Ironman thru HK Ironman in China. In March 2008, IGC completed the acquisition of interests in two companies in India, Sricon and TBL.Both companies are focused on the infrastructure industry.Currently, IGC owns 77% of TBL and 22% of Sricon.IGC Materials, Private Limited (“IGC-MPL”) andIGC Logistics, Private Limited (“IGC-LPL”) are based in Nagpur India and were incorporated in June 2009.The two companies focus on infrastructure materials like rock aggregate, bricks, concrete and other building materials, as well as,logistical support for the transportation of infrastructure materials.IGC India Mining and Trading (“IGC-IMT”) was incorporated in December 2008 in Chennai, India.IGC-IMT is focused on the export of iron ore to China, as well as the sale of iron ore to customers in India. IGC-MPL, IGC-LPL and IGC-IMT are all wholly-owned subsidiaries of IGC-M. TBL was incorporated as a public limited company (but not listed on the stock exchange) on June 19, 1982, in Cochin, India.TBL is an engineering and construction company engaged in the execution of civil construction, structural engineering projects and trading.TBL has a focus in the Indian states of Kerala, Karnataka, Assam and Tamil Nadu.Its present and past clients include various Indian government organizations. 2 Table of Contents HK Ironman was incorporated as H&F Ironman Limited, a private limited company, on December 20, 2010 in Hong Kong to acquire PRC Ironman.Its registered office is at Room 17 6/F Shun on Commercial Building 112-114, Des Voeux Road Central, Hong Kong.HK Ironman’s sole asset is its ownership of a 95% equity interest in Linxi Hefei Economic and Trade Co., Ltd. (“PRC Ironman”), which was incorporated in China on January 8, 2008.HK Ironman was formed for the purpose of acquiring and owning PRC Ironman.HK Ironman acquired PRC Ironman in January 2011.As a result of that acquisition, PRC Ironman is now considered an equity joint venture (“EJV”) in view of its foreign ownership through HK Ironman.An EJV is a joint venture between a Chinese and a foreign company within the territory of China. PRC Ironman is engaged in the processing and extraction of iron ore from sand and dirt at its beneficiation plant on 2.2 square kilometers of hills in southwest LinXi in the autonomous region of eastern Inner Mongolia, under the administration of Chifeng City, Inner Mongolia, which is located 250 miles from Beijing, 185 miles from Tianjin Port and 125 miles from Jinzhou Port and well connected by roads, planes and railroad.PRC Ironman is a Sino-foreign EJV established by both foreign and Chinese investors (i.e., Sino means “China” herein).HK Ironman, a Hong Kong-based company owns 95% of PRC Ironman, and Mr. Zhang Hua, a Chinese citizen owns the remaining 5%. PRC Ironman’s technique for extracting ore consists of two processes.First, naturally occurring sand mixed with sparse amounts of iron ore is processed through a magnetic separator where magnets attracts the iron dust; the separation of iron from the sand is called a dry separation process. This is followed by mixing the material with water and processing the slurry through a wet magnetic separator, further purifying the material until it extracts ore that is 65-67% iron content.PRC Ironman currently mines the ore from the surrounding hills or buys sand and low-grade ore from Mongolia, processes the material to produce 66% Fe ore, and then sells the high-grade ore to steel mills and other traders in China.Its customers are mostly traders and steel mills located mostly around the port of Tianjin, China. PRC Ironman has received a license to operate the beneficiation plant on a specific acreage of land in Inner Mongolia through August 2018.In addition, PRC Ironman has a business license, which was amended on November 28, 2011, to reflect HK Ironman’s new ownership of PRC Ironman, effective January 2011.PRC Ironman’s business objective is to operate and grow an environmentally friendly company that extracts and processes ore from barren hills and leaves in its place green acreage.PRC Ironman is located in southwest LinXi in the autonomous region of Inner Mongolia.PRC Ironman’s office is in the capital city of Chifeng.It has access via highways to Tianjin port, which gives us access to steel mills in the northeastern part of China.PRC Ironman customers come to its site to pick up the refined and processed high-grade ore.This acquisition of PRC Ironman will permit IGC to offer integrated solutions to our customers such as construction services combined with the sale and transportation of materials. Core Business Competencies As the infrastructure in India and China is built out and modernized, the demand for basic raw materials like stone aggregate but especially iron ore (steel) is very high and expected to increase, although there can be no assurance that demand will indeed increase.IGC’s integrated approach is based on several core competencies that provide us with an advantage over our competitors.Our core business competencies are: 1. A sophisticated, integrated approach to project modeling, costing, management and monitoring. 2. In-depth knowledge of southern and central Indian infrastructure development as well as knowledge, history and ability to work in Inner Mongolia and Mongolia. 3. Knowledge of low cost logistics for moving commodities across long distances in specific parts of India as well as knowledge of logistics in the autonomous region of Inner Mongolia. 4. In-depth knowledge of the licensing process for mines in Inner Mongoliaand southern and central India and for quarries in southern and central India. 5. Strong relationships with several important construction companies and mine operators in southern and central India and strong relationships at the appropriate levels of government in the autonomous region of Inner Mongolia. 6. Great access to the sand ore in the hills of Inner Mongolia Core Business Areas Our core business areas are: 1.Mining and trading.Our mining and trading activity currently centers on the export of iron ore to China and the resale of iron ore to traders in India.India is the fourth largest producer of iron ore.The Freedonia Group projected in May 2010 that China’s $1.15 trillion construction industry would grow 9.1% every year until 2014.The Company expects that this growth may increase China’s already large demand for steel.China is a net importer of iron ore from Australia, Brazil, India and other countries.China is the largest mineral trader in the world accounting for 25% of the trading in 2010.The iron ore and steel global trade in 2010 was about $395 billion and China accounted for $83 billion or 21.1 % of the global trade.According to China’s new steel industry blueprint for its 12th 5-year plan, estimates China’s demand for iron ore could go as high as 1.13 billion tons over the next three years through 2012. 3 Table of Contents Global prices for iron ore are set through negotiations between China Steel and the large suppliers Rio Tinto, BHP Billiton and Vale.Once prices are set, the rest of the global markets follow that pricing.Prices for iron ore have increased about seven fold from 2003 to a high of $180 per metric ton at the end of 2010.In 2011, iron ore prices have been between $130 and $150 per metric ton.We believe that IGC is well positioned to provide some Chinese steel mills with the iron ore needed to meet their demand. Our subsidiary, IGC Mining and Trading Private Limited (IGC-IMT), based in Chennai, India, and our subsidiary Ironman are engaged in the iron ore business.The IGC-IMT has relationships and in some cases agreements with mine owners in Orissa and Karnataka, two of the largest ore mining belts in India.In addition, it operates facilities at seaports on the west coast of India and to a lesser extent on the east coast of India.The facilities consist of an office and a plot of land within the port to store iron ore.IGC-IMP services a customer in China by buying ore from Indian mine owners, transporting it to seaports and then subcontracting stevedores to load the ships. Ironman is engaged in the processing and extraction of iron ore from sand and dirt at its beneficiation plant on 2.2 square kilometers of hills, which converts low-grade ore to high-grade ore through a dry and wet separation process, provides IGC with a platform in China to expand its business including to ship low-grade iron ore, which is available for export in India, to China and to convert the ore to higher-grade ore before selling it to customers in China.Ironman’s customers include local traders and steel mills near the port of Tianjin and steel mills located there.This area has excellent access roads consisting of multi-lane highways. Our staff is experienced in delivering and managing the logistics of ore transport.Even with the acquisition of Ironman, our share of the iron ore market is less than 1%.However, we have an opportunity to consolidate and grow our market share in a specific geographic area. 2.Quarrying rock aggregate.As Indian infrastructure modernizes, the demand for raw materials like rock aggregate, iron ore and similar resources is projected to increase greatly.In 2009, according to the Freedonia Group, India was the third largest stone aggregate market in the world.The report projected that Indian demand for crushed stone will increase to 770 million metric tons in 2013 and 1.08 billion metric tons in 2018.Our subsidiary, IGC Materials Private Limited (“IGC-MPL”), is responsible for our rock aggregate production.The subsidiary currently has two quarrying agreements with two separate partners.The two quarriesmined near Nagpur, a city in the state of Maharashtra, India, have approximately 10-11 million metric tons of rock aggregate or about $40,000,000 of reserves at current prices.With the production of these two quarries, our subsidiary is one of the largest suppliers in the immediate area.Our share of the overall market in India is currently less than 1%.However, IGC-MPL has a growing regional presence in the Nagpur area. All quarrying or mining activities in India require a license.IGC and its subsidiaries do not directly hold any mining or quarrying licenses and therefore there are no licenses or expenses in connection with acquiring the same being reflected in the consolidated financial statements.However, we quarry under licenses held by our partners.For all quarries, the licenses are granted for two years.The licenses are automatically renewed for additional periods of two years, provided that all royalty payments and taxes to the Indian government are paid up to date.IGC-MPL has applied, on its own, for licenses for mining and quarrying.The process of obtaining a quarrying license is difficult and typically takes between 12-18 months.The process involves a competitive application process.As such, while we have applied for licenses, there is no assurance that we will be granted these licenses or that we will be permitted to continue to operate under partners’ licenses.IGC-MPL is also in active negotiations with other land and license owners to expand the number of producing quarries available to it. 3.Highway and heavy construction.The Indian government has developed a plan to build and modernize Indian infrastructure.The Wall Street Journal reported on March 23, 2010 that the government plans to double infrastructure spending from $500 billion to $1 trillion.It will pay for the expansion and construction of rural roads, major highways, airports, seaports, freight corridors, railroads and townships.A significant number of our customers are engaged in highway and heavy construction.Our subsidiary TBL, a small road building company, is engaged in highway and heavy construction activities.TBL has constructed highways, rural roads, tunnels, dams, airport runways and housing complexes, mostly in southern states.TBL, because of its successful execution of contracts, is pre-qualified by the National Highway Authority of India (NHAI) and other agencies.TBL’s share of the overall Indian construction market is very small.However, TBL’s prequalification and prior track record provides a way to grow the Company in highway and heavy construction.Currently, TBL is engaged in the recovery of construction delay claims that it is pursuing against NHAI, the Airport Authority of Cochin and the Orissa State Works.Our share of the overall market in India is significantly less than 1%. 4 Table of Contents 4.Construction and maintenance of high temperature plants.Through our unconsolidated, minority interest in Sricon Infrastructure Private Limited (Sricon), we engage in the civil engineering, construction and maintenance of high temperature plants.Sricon also has the specialized skills required to build and maintain high temperature chimneys and kilns. Sricon’s share of this market in India is less than 1%.We currently hold equity in Sricon.According to the global market researcher eMpulse, the construction industry’s total market size in India is approximately $53 billion.According to Reuters, India exports about 100 million tons of iron ore per year.Prices for iron ore have averaged around $140 per metric ton lately after peaking around $180 earlier in 2011.The rock aggregate market is India is approximately $3 billion.As noted above, Sricon’s share of these markets is less than 1%.The following table sets out the revenue contribution from our subsidiaries: Subsidiary Nine months ended December 31, 2011 Nine months ended December 31, 2010 TBL 1 % 32 % IGC-IMT 86 % 62 % IGC-MPL 13 % 5 % IGC-LPL 0 % 1 % PRC Ironman - % - % Total % % Customers Our present and past customers include the NHAI, several state high way authorities, the Indian railways, private construction companies in India and several steel mills in China, including local traders and steel mills near the port of Tianjin. Five of Ironman’s major customers accounted for 92%, respectively of its total revenue for the fiscal year ended December 31, 2011 and 83%, respectively, of its total revenue for the fiscal year ended December 31, 2010.Non-renewal or/and termination of such relationship may have a material adverse effect on its revenue.No assurance can be given that Ironman’s business will not remain largely dependent on a limited number of customers accounting for a substantial part of our revenue. Construction Contract Bidding Process In order to create transparency, the Indian government has centralized the contract awarding process for building interstate roads.The new process is as follows: At the “federal” level, NHAI publishes a Statement of Work for an interstate highway construction project.The Statement of Work has a detailed description of the work to be performed, as well as, the completion time frame.The bidder prepares two proposals in response to the Statement of Work.The first proposal demonstrates technical capabilities, prior work experience, specialized machinery, manpower required, and other qualifications required to complete the project.The second proposal includes a financial bid.NHAI evaluates the technical bids and short-lists technically qualified companies.Next, the short list of technically qualified companies areinvited to place a detailed financial bid and show adequate financial strength in terms ofrevenue, net worth, credit lines, and balance sheets.Generally, the lowest bid wins the contract.Additionally, contract bidders must meet several requirements to demonstrate an adequate level of capital reserves: 1)An earnest money depositbetween 2% to 10% of project costs, 2)Aperformance guarantee of between 5% and 10%, 3)An adequate overall working capital, and 4)Additional capital available for plant and machinery. Bidding qualifications forlarger NHAI projects are set by NHAI and are imposed on each contractor.As the contractor actually executes larger highway projects, then the contractor may qualify for even larger projects. Growth Strategy and Business Model The world’s most commonly used metal is steel. The key ingredient in steel is iron ore representing almost 95% of all metals used per year worldwide.Iron ore is the most abundant rock-forming element and composes about 5% of the earth’s crust.Iron ore is the primary material from which iron and steel products are made.These products are widely used around the world for structural engineering applications and in maritime purposes, automobiles and general industrial applications.Consumption of iron ore is constantly growing.China is currently the largest consumer of iron ore, which translates to be the world's largest steel producing country, and is the largest importer of iron ore and steel.China imports almost half of the iron ore mined worldwide.Supply of iron ore comes from China, India, Australia, Brazil and several other parts of the world.Iron ore is mined from the earth and is the raw material used to make pig iron, which is one of the main raw materials to make steel.According to an October 26, 2009, Financial Times article, iron ore is “more integral to the global economy than any other commodity, except perhaps oil.” 5 Table of Contents Industry reports indicate that Chinese steel consumption has continued to grow even through the global economic downturn, as China’s economy only modestly decelerated from its previous multi-year growth trajectory.Industry experts predict that growth in Chinese consumption is expected to remain a key driver for the global steel industry for a number of years to come.According to the World Steel Association, world crude steel production was 119 million metric tons (mmt) in January 2011, an increase of 5.3% from January 2010.In 2010, world crude steel production reached a record 1,414 mmt, up 15% year over year.China’s crude steel production for January 2011 was 52.8 mmt, up 0.5% year over year. In China, the iron ore industry is broadly divided into mining and processing.The companies that hold mining licenses mine ore and sell it to steel mills directly or to processing plants.The processing plants convert ore into high-grade ore, like Ironman, or into pellets that are then sold to steel mills.Typically, low-grade ore is ore that has an iron (Fe) content of less than 52% and high-grade ore is ore with a Fe content of over 52%.The processing involves the extraction of iron ore from sand and dirt at beneficiation plants.The beneficiation process involves crushing and separating ore into valuable substances or waste by any of a variety of techniques.Ironman’s beneficiation plant extracts iron ore from a dry magnetic separation process followed by a wet separation process.PRC Ironman currently either mines ore from the hills of Inner Mongolia in their designated acreage or it buys sand and low-grade ore from Mongolia, processes the material to produce 66% Fe ore and then sells the high-grade ore to steel mills and other traders in China.Its customers are mostly traders and steel mills located mostly around the port of Tianjin, China.Our growth strategy and business model are to: 1) Deepen our relationships with our existing construction customers by providing them infrastructure materials like iron ore, rock aggregate, concrete, coal and associated logistical support. 2) Expand our materials offering by expanding the number of rock aggregate quarries and other materials. 3) Leverage our expertise in the logistics and supply of iron ore by increasing the number of shipping hubs we operate from and continue to expand our offering into China and other Asian countries in order to take advantage of their expected strong infrastructure growth. 4) Consummate strategic acquisitions that would enable us to expand operations and markets in our identified areas of expertise. 5) Expand the number of recurring contracts for infrastructure build-out to customers that can benefit from our portfolio of offerings. Competition We operate in an industry that is competitive.However, the industry is fragmented and while a number of our competitors are well qualified and better financed than we are, we believe that the demand for contractors in general will permit us to compete for projects and contracts that are appropriate for our size and capabilities.Large domestic and international firms compete for jumbo contracts over $250 million in size, while locally based contractors vie for contracts worth less than $5 million.We seek to compete in the gap between these two ends of the competitive spectrum.The recent capital markets crisis has made it more difficult for smaller companies to grow to mid-sized companies because their access to capital has been restrained.While we are also constrained by capital, we believe that we are in a better position to secure capital than a number of small, purely local competitors.Our construction business is positioned in the $5 million to $50 million contract range, above locally based contractors and below the large firms, creating a distinct technical and financial advantage in this market niche assuming that we can maintain access to capital. Rock aggregate is generally supplied to the industry through small crushing units, which supply low quality material.Frequently, high quality aggregate is unavailable, or is transported over large distances.We fill this gap by providing high quality material in large quantities.Further, we expect to install a large iron ore crusher that can grind ore pebbles into fine ore particles, providing a value added service to the smaller mine owners.We compete on price, quantity and quality.Iron ore is produced in India, where our core assets are located, and exported to China.While this is a fairly established and relatively efficient market, we compete by aggregating ore from smaller suppliers who do not have direct access to customers in China.As mentioned before, Ironman’s beneficiation plant is located 185 miles from the port of Tianjin. Other than about 10 kilometers of dirt road leading over a bridge and over the hills, the access to Tianjin port and steel mills located there is excellent consisting of multi-lane highways.The competition in the immediate area consists of three other operators and is fairly limited mainly because demand for ore within China is high and market can absorb almost any amount of ore that is produced. 6 Table of Contents Seasonality There is seasonality in our business as outdoor construction activity in India slows down during the Indian monsoons typically experiencing naturally recurring seasonal patterns throughout India. The northeast monsoons historically arrive on June 1 annually, followed by the southwest monsoons, which usually continue intermittently until September.Historically, the business in the monsoon months is slower than in other months because of the heavy rains.Activities such as engineering and maintenance of high temperature plants are less susceptible to weather delays, while the iron ore export business slows down somewhat due to therough seas. Flooding in the quarries can slow production in the stone aggregate industry during the monsoon season.However, our quarries buildstone reserves prior to the monsoon season.The monsoon season has historically been used to bid and win contracts for construction and for the supply of ore and aggregatein preparation for work activity when the rains abate. In 2011, the area of Chifeng and Inner Mongolia was subject to severe inclement weather.Typically, the months of May through September are rainy.On average, the rainfall is between 1.1 inches per month to a high of 4.7 inches per month, typically in July.This level of rainfall is not disruptive to the production of ore and in most cases the plant is operational.However, in 2011, the area received very heavy rainfall that caused significant flooding through the region and had a serious impact on PRC Ironman’s operations, as PRC Ironman could not operate the mines and the plant for more than four months.The heavy rains and flooding destroyed more than 16,000 houses and 6,000 hectares of farmland.It also destroyed the bridge connecting our production facilities to the main highways.No damage was sustained to the plant because the plant is located high in the hills.However, during that time PRC Ironman was unable to produce ore. Employees and Consultants As of December 31, 2011, we employed a work force of approximately 251 employees and contract workers in the US, India, China, Hong Kong and Mauritius.Employees are typically skilled workers including executives, engineers, accountants, sales personnel, welders, truck drivers and other specialized experts.Contract workers require less specialized skills.The truck drivers tend to be contract workers. We make diligent efforts to comply with all employment and labor regulations, including immigration laws in the many jurisdictions in which we operate.In order to attract and retain skilled employees, we have implemented a performance based incentive program, offered career development programs, improved working conditions and provided United States work assignments, technology training and other fringe benefits.Ironman tends to be the employer of choice as there are very few industries in the area it operates. We hope that our efforts will make our other companies more attractive. Regulations India and China have strict environmental, occupational, health and safety regulations.In most instances, the contracting agency regulates and enforces all regulatory requirements.As part of the mandate in the area, Ironman has undertaken a conservation effort as well as an effort to create a sustainable environment.Ironman actively plants grass and shrubs in the hills after they are excavated and uses the water from the processing plant to irrigate the grass and shrubs.We internally monitor and manage regulatory issues on a continuous basis.We believe that we are in compliance with all the regulatory requirements of the jurisdictions in which we operate.Furthermore, we do not believe that compliance will have a material adverse effect on our business activities. Current Chinese Currency Revaluation Bloomberg News reported on December 21, 2010 that U.S. Senators are strongly encouraging China to hold up to their promise to re-institute a “managed floating exchange rate.”China may continue to institute a managed floating exchange rate regime that is tied to a basket of foreign currencies for the next eight or nine years, the China Securities Journal announced August 4, 2011.However, the RMB (the official currency of the People's Republic of China) is unlikely to be floated freely in the near term as the country's economy faces internal difficulties during its reform drive and external uncertainties of the global economy according to experts.Generally, the RMB is the best performer of the BRIC countries (i.e., Brazil, Russia, India and China, which are all deemed to be at similar stages of advanced economic development and has appreciated 24% to the dollar in the past decade.If a similar appreciation occurs, it will increase the purchasing power of Chinese steel mills buying iron ore, which is traded in U.S. dollars.Chinese firms could buy more ore, even at a higher price, and IGC would benefit from an appreciation of the RMB. 7 Table of Contents Information and Timely Financial Reporting Our operations are located in India and now China where the respective accepted accounting standards are the Indian GAAP and the Chinese GAAP.In many cases, the Indian GAAP and the Chinese GAAP are not congruent with the U.S. GAAP.Indian and Chinese accounting standards are evolving toward IFRS (International Financial Reporting Standards).We engage independent public accounting firms registered with the U.S. Public Company Accounting Oversight Board (“PCAOB”) to conduct an annual audit of our financial statements.The process of producing financial statements is at times cumbersome and places significant demands upon our existing staff. We believe we are still some time away from having processes and adequately trained personnel in place to meet the reporting timetables set out by U.S. reporting requirements.Until then we may, on occasion, have to file for extensions to meet U.S. reporting timetables and it is possible that we may fail to meet these time tables.Failure to file our reports in a timely fashion can result in severe consequences including the potential delisting of our securities.In addition, our access to capital may become more difficult or limited if we fail to meet reporting deadlines.We will make our annual reports, quarterly reports, proxy statements and up-to-date investor presentations available on our website, www.indiaglobalcap.com, as soon as they are available.Our SEC filings are also available, free of charge, at www.sec.gov.Please see “Risk Factors” for more information concerning the risks of investing in the Company. Corporate Information The mailing address of our principal executive office is 4336 Montgomery Avenue, Bethesda, MD 20814 and our telephone number is 301-983-0998. Summary of the Offering Securities offered upon the exercise of warrants: 11,855,122 shares of common stock of IGC, par value $0.0001 per share (“Common Stock”) underlying 11,855,122 warrants having an exercise price of $5.00 per share (“IPO Warrants”). The warrants original were set to expire on March 3, 2011 but were extended on January 12, 2009 by IGC on its Current Report on Form 8-K, pursuant to the unilateral right to extend the expiry date contained in the warrant agreement underlying the IPO Warrants.The warrants are currently due to expire on March8, 2013. 258,800 shares of Common Stock underlying 258,800 warrants having an exercise price of $1.60 per share (“2009 Warrants”).Pursuant to the terms of the 2009 warrant agreement, the warrants expire on September 18, 2012. 858,610 shares of Common Stock underlying 858,610 warrants having an exercise price of $0.90 per share (“2010 Warrants”).Pursuant to the terms of the 2009 warrant agreement, the warrants expire on December 8, 2017. Securities offered for Resale by Selling Stockholders: 31,500,000 shares of Common Stock issued in connection with the acquisition of Ironman (aka “Exchange Shares”). We will not receive any proceeds from the sale by the selling shareholders of their shares of Common Stock. Shares of Common Stock outstanding before this offering: 52,460,433 shares Shares of Common Stock tobeoutstandingafterthis offering: 65,432,965 shares, assuming exercise of all of the currently outstanding warrants1. IPO Warrant Terms Exercisability: Each warrant is exercisable for one share of Common Stock. Exercise price: Exercise period: The warrants will expire at 5:00 p.m. EST on March 8, 2013 or earlier upon redemption. Redemption: We may redeem the outstanding warrants and the warrants issued to selling Stockholders, as follows: •in whole and not in part; •at a price of $.01 per warrant at any time after the warrants become exercisable; •upon a minimum of 30days’ prior written notice of redemption; and •if, and only if, the last sales price of our Common Stock equals or exceeds $8.50 per share for any 20 trading days within a 30 trading day period ending three business days before we send the notice ofredemption. 1 Based on 52,460,433 shares outstanding as of March 2, 2012.Excludes 2,783,450 shares of our Common Stock issuable upon the exercise of options issued under our stock incentive plan and outstanding as of March 2, 2012, and116,030 shares of Common Stock available for future issuance under our stock incentive plan as of March 2, 2012. 8 Table of Contents 2009 Warrant Terms Exercisability: Each warrant is exercisable for one share of Common Stock. Exercise price: Exercise period: The warrants will expire at 5:00 p.m. EST on September 18, 2012. Redemption: We do not have the right to redeem the outstanding 2009 Warrants. 2010 Warrant Terms Exercisability: Each warrant is exercisable for one share of Common Stock. Exercise price: Exercise period: The warrants will expire at 5:00 p.m. EST on December 8, 2017. Redemption: We do not have the right to redeem the outstanding 2010 Warrants. NYSE Amex Symbols Units: IGC-U CommonStock: IGC IPO Warrants: IGC-WT Use of proceeds: We estimate our net proceeds from this offering will be approximately $60,462,439, which assumes the exercise of all of the warrants, as set forth on the cover page of this prospectus.However, given the recent trading price of our Common Stock it is unlikely that such amounts will be realized.We intend to use any proceeds for working capital, operating expenses and other general corporate purposes. If at the time the warrants are exercised, we have incurred indebtedness, we may also use the proceeds to repay indebtedness. Risk Factors: Investment in our Common Stock involves substantial risks.You should read this prospectus carefully including the section titled “Risk Factors” and the consolidated financial statements and related notes to this those statements included elsewhere in this prospectus before investing in our Common Stock. 9 Table of Contents RISK FACTORS You should carefully consider the following risk factors, together with all of the other information included in this prospectus in evaluating us and our Common Stock and other securities.If any of the following risks and uncertainties develops into actual events, they could have a material adverse effect on our business, financial condition or results of operations.In that case, the trading price of our Common Stock and other securitiesalso could be adversely affected.We make various statements in this section, which constitute “forward-looking statements.”See “Forward-Looking Statements.” Risks Related to the Acquisition of Ironman. PRC Ironman has a significant underpayment of taxes. PRC Ironman is currently delinquent in its regulatory compliance in the People’s Republic of China due to its unpaid taxes for previous years stemming from underreported income.The taxes shown in the financial statements of PRC Ironman reflect what has been calculated as per U.S. GAAP rules, which for the financial year ended March 31, 2011, out of a total current liability of $7,300,917 was is a total of $6,763,485 in taxes payable. As of December 31, 2011, PRC Ironman had access to $2,678,119 in cash and $3,877,660 in receivables.Therefore, PRC Ironman has resources from which to pay these amounts in the event a favorable agreement is not reached with the tax authorities.IGC believes that PRC Ironman will be successful in negotiating a settlement or a concession based on oral representations made by the authorities though the resolution of this deficiency is not free from doubt. The authorities have offered concessions as part of an incentive to attract investment into a geographic area in China that needs trade, commerce, jobs and a sustainable environment.All taxes and penalties due prior to the Company’s acquisition of Ironman are the responsibility of Ironman and its stockholders before the closing of the acquisition.An unfavorable outcome could significantly reduce PRC Ironman’s cash reserves and even cause it to pay any shortfall from its current year income. IGC may experience difficulty transferring money from China to the U.S. Chinese currency is not freely convertible into other currencies in part because of its undervalued status.Therefore, profits made in China may have to be reinvested in China.While it is well reported in the news that China is seeking to make its currency convertible by 2015, there is no certainty that this will occur in the short-term.IGC has engaged legal counsel in China to advise on paths to move money between China and the U.S. or India, which includes the sale of PRC Ironman stock back to HK Ironman without dilution, a dividend payment or transfer pricing that involves USA overhead expenses paid out of the Chinese company. Iron Ore Exports from India may be reduced by one-third in 2012 and beyond. Iron ore exports from India, usually the world's third biggest supplier of the ingredient for steel, could fall a third into 2012.India's iron ore exports were already down 25 percent in April to October 2011 because of stalled shipments arising from a legal dispute in Karnataka, India and because of high transport costs.Karnataka, India normally accounts for a quarter of India’s exports. Most of India's iron ore exports go to China, which has the world's largest steel industry.India exported about half of China’s annual production until Karnataka introduced a ban on shipments in July 2010.IGC is aware of the export issues in Karnataka, India, which could cause (a) logistics pricing, (b) export bans similar to the Karnataka ban on exports elsewhere in India, and (c) increased in the export duty.If one or more of these risks materialize, IGC’s revenues could be adversely affected.IGC believes that low-grade ore remains readily available in other parts of India including both Orissa and Goa. Further, IGC’s established presence in China and India will facilitate its ability to export ore from India. The failure to integrate Ironman’s business and operations successfully in the expected timeframe may adversely affect the combined company’s future results. IGC believes that its acquisition of Ironman will result in certain benefits, synergies and operational efficiencies.However, to realize these anticipated benefits, the businesses of IGC and Ironman must be successfully combined.The success of the acquisition will depend on the combined company’s ability to realize these anticipated benefits from combining the businesses of IGC and Ironman.The combined company may fail to realize the anticipated benefits of the Acquisition for a variety of reasons, including: •failure to successfully manage relationships with customers, distributors and suppliers; •revenue attrition in excess of anticipated levels; • failure to leverage the increased scale of the combined company quickly and effectively; 10 Table of Contents •potential difficulties integrating and harmonizing financial reporting systems; • loss of one or more key employees; • failure to effectively coordinate sales and marketing efforts to communicate the capabilities of the combined company; and •failure to combine product and services offerings quickly and effectively. The acquisition of Ironman has closed; however, the actual integration may result in additional and unforeseen expenses or delays.If the combined company is not able to integrate Ironman’s business and operations successfully, or if there are delays in combining the businesses, the anticipated benefits of the acquisition may not be realized fully or at all or may take longer to realize than expected. The integration of IGC and Ironman may result in significant accounting charges that adversely affect the announced results of the combined company. The financial results of the combined company may be adversely affected by cash expenses and non-cash accounting charges incurred in connection with the combination.These expenses have been preliminarily estimated to be approximately $500,000, which includes legal, accounting, due diligence and filing fee to date.In addition, under the stock purchase agreement (the “Stock Purchase Agreement”) between IGC and Ironman, Ironman’s shareholders, IGC has agreed to file a registration statement to register the shares of Common Stock issued to the Ironman stockholders for resale within 60 days of the closing of the acquisition on December 30, 2011, which will cause IGC to incur additional legal fees.The price of our Common Stock could decline to the extent our financial results are materially affected by the foregoing charges or if the foregoing charges are larger than anticipated. IGC’s management lack’s experience in the iron ore industry. IGC’s current officers and directors do not have experience operating a business in China and lack direct experience in the iron ore industry.IGC believes that the officers and directors of HK Ironman and PRC Ironman will remain with the companies at least one year following the closing of the Acquisition to facilitate the transition, though there is no guaranty of this result.The success of the acquisition of HK Ironman (the “Acquisition”) will depend in part on the ability of the combined company following the completion of the Acquisition to realize the anticipated benefits, including annual net operating synergies.Following the Acquisition, the size of the combined company’s business will be significantly larger than the current business of IGC.Our future success depends, in part, upon our ability to manage this expanded business, which will pose challenges for our management, including challenges related to the management and monitoring of new operations and associated increased costs and complexity.IGC cannot assure you that the combined company will be successful or that the combined company will realize the expected operating efficiencies, annual net operating synergies, revenue enhancements and other benefits currently anticipated resulting from the Acquisition.The failure to manage successfully the challenges presented after an Acquisition may result in the Company’s failure to achieve some of all of the anticipated benefits of the Acquisition.Consequently, our operations, earnings and ultimate financial success may suffer harm as a result. Ironman has limited business insurance coverage. Insurance companies in China currently do not offer as extensive array of insurance products as insurance companies do in the U.S.We do not have any business liability or disruption insurance to cover our operations.Any uninsured occurrence of business disruption may result in our incurring substantial costs, which could have an adverse effect on our results of operations and financial condition. Our ability to operate effectively could be impaired if we lose key personnel or if we fail to attract qualified personnel. We are managing our business, following the Acquisition, through a number of key personnel, including Mr. Danny Chang, Ironman’s managing director, Mr. Jianqun Dou, its deputy chairman and Mr. Wei Dong Qu, its general manager and chief operating officer.The loss of any of these key officers could have a material adverse effect on our operations.In addition, as business develops and expands, we believe that our future success will depend greatly on our continued ability to attract and retain highly skilled and qualified personnel.No assurance can be given that key personnel will continue to be employed by us or that we will be able to attract and retain qualified personnel in the future.Accordingly, if we are not able to retain these officers and/or personnel, or effectively fill vacancies created by departing key persons, our business may be impaired.The lack of key man insurance on any of these important personnel will also have an adverse effect on our financial conditions in case of the death of any of these important key personnel. 11 Table of Contents Material weaknesses in our internal controls and financial reporting, and our lack of a CFO at Ironman with sufficient U.S. GAAP experience may limit our ability to prevent or detect financial misstatements or omissions.As a result, our financial reports may not comply with U.S. GAAP and the Accounting Standards Codification.Any material weakness, misstatement or omission in our financial statements will negatively affect the market, and price of our stock which could result in significant loss to our investors. None of the members of Ironman has experience managing and operating a public company and they rely in many instances on the professional experience and advice of third parties.While we are obligated to hire a qualified chief financial officer to enable us to meet our ongoing reporting obligations, we do not have a CFO with any significant U.S. GAAP experience for now with Ironman.Although we are actively seeking a new CFO, qualified individuals are often difficult to find, or the individual may not have all of the qualifications that we require.Therefore, we may experience “weakness” and potential problems in implementing and maintaining adequate internal controls as required under Section 404 of the Sarbanes-Oxley Act.This “weakness” also includes a deficiency, or combination of deficiencies, in internal controls over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis.Management has identified a weakness relating to the Company not having sufficient experienced personnel with the requisite technical skills and working knowledge of the application of U.S. GAAP.Projections of any evaluation of effectiveness to future periods are also subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate.This may result in significant deficiencies or material weaknesses in our internal controls, which could affect the reliability of our financial statements and prevent us from complying with SEC rules and regulations and the requirements of the Sarbanes-Oxley Act.Failure to comply or adequately comply with any laws, rules, or regulations applicable to our business may result in fines or regulatory actions, which may materially adversely affect our business, results of operation, or financial condition and could result in delays in achieving either the effectiveness of a registration statement or the development of an active and liquid trading market for our Common Stock.To the extent that the market place perceives that we do not have a strong financial staff and financial controls, the market for and price of our stock may be impaired. Risks Related to Our Corporate Structure. The PRC government may determine that HK Ironman’s ownership of PRC Ironman or PRC Ironman’s structure is not in compliance with applicable PRC laws, rules and regulations. If so, the relevant regulatory authorities would have broad discretion with respect to actions that could be taken in dealing with such non-compliance.Any of these actions could adversely affect our ability to manage, operate and gain the financial benefits of PRC Ironman, which would have a material adverse impact on our business, financial condition and results of operations. IGC is conducting business in China through its subsidiary, PRC Ironman,a Sino-Foreign Equity Joint Venture (“EJV”), which is a corporation jointly invested and incorporated by foreign companies, other economic organizations or persons and Chinese companies or other economic organizations.An EJV typically is established by joint contribution, joint operation of all parties to the joint venture, and sharing of risk, profits and losses in proportion to their respective contributions towards the registered capital. In the opinion of Gaopeng & Partners, our PRC legal counsel, PRC Ironman’s business is a foreign investment that is permitted in China.Chinese foreign investment policies classify various industries into four groups, which are encouraged, permitted, restricted and prohibited for foreign investment.Mining and processing of ferruginous sandstone and sale of refined iron powder is not in either the encouraged, restricted or prohibited groups explicitly stipulated by the Catalogue of Industries Guiding Foreign Investment, so such business is foreign investment permitted.HK Ironman entered into a share transfer agreement to purchase 95% shares of PRC Ironman from Mr. Zhang Hua and Mr. XU Jianjun in January 2011.On April 28, 2011, the share purchase was approved by the Department of Commerce of Inner Mongolia Autonomous Region.On the same day, HK Ironman was granted the Certificate of Approval for Establishment of Enterprises with Investment of Taiwan, Hong Kong, Macao and Overseas Chinese in the People’s Republic of China (Approval No. Shang Wai Zi Meng Wai Zi Shen 2011- 0023).Before the closing of the Acquisition, 95% shares of PRC Ironman is held by HK Ironman and 5% is held by Mr. Zhang Hua. We have been advised by our PRC legal counsel that there are uncertainties regarding the interpretation and application of current and future PRC laws and regulations.If PRC Ironman were for any reason determined to be in breach of any future PRC laws or regulations, the relevant regulatory authorities would have broad discretion in dealing with such breach, including: · imposing economic penalties: · discontinuing or restricting the operations of PRC Ironman; 12 Table of Contents · imposingconditions or requirements with respect to HK Ironman or PRC Ironman with which HK Ironman or PRC Ironman may not be able to comply; · requiring our company to restructure the relevant ownership structure or operations; · taking other regulatory or enforcement actions that could adversely affect our company’s business; and · revoking the business licenses and/or the licenses or certificates of PRC Ironman. Any of these actions could adversely affect our ability to manage, operate and gain the financial benefits of PRC Ironman, which would have a material adverse impact on our business, financial condition and results of operations. We rely on the approval certificates and business licenses held by HK Ironman and PRC Ironman.HK Ironman and PRC Ironman’s failure to renew its licenses and certificates when their terms expire with substantially similar terms as the ones it currently holds could result in our inability to operate our business. We operate our business in China in reliance on approval certificates, business license and other requisite licenses held by HK Ironman and PRC Ironman.PRC Ironman has received a license, to operate the beneficiation plant on a specific acreage of land in Inner Mongolia through August 2018.In addition, PRC has a business license, which was amended on November 28, 2011 to reflectPRC Ironman’s new ownership by HK Ironman effective January 2011.The business license is valid through January 7, 2028.There is no assurance that HK Ironman will be able to renew its licenses and certificates in the future when their terms expire with substantially similar terms as the ones they currently hold.HK Ironman’s failure to renew its licenses and certificates when their terms expire with substantially similar terms as the ones it currently holds could result in our inability to operate our business. Our future operating results and the market price of our Common Stock could be materially adversely affected if we are required to write down the carrying value of goodwill and investment associated with any of our businesses in the future. We review our goodwill balance and investments for impairment on at least an annual basis through the application of a fair value-based test.Our estimate of fair value is based primarily on projected future results and cash flows and other assumptions.In addition, we review long-lived assets whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable.In the fourth quarter of our 2011 fiscal year, we performed our annual test for goodwill and investment impairment and determined that our goodwill arising on account of the acquisition of TBL and our investment in Sricon was further impaired.Similarly, in the future, if our projected discounted cash flows or the recoverable value of the underlying assets associated with our businesses do not exceed the carrying value of their net assets, we may be required to record further write-downs of the carrying value of other long-lived assets associated with our businesses.If that is the case, then our operating results and the market price of our Common Stock may be adversely affected. Our subsidiaries may become involved in litigation in the future. Our construction and aggregate contracts are subject to the jurisdiction of the Indian courts.Our iron ore contracts frequently are subject to the jurisdiction of other foreign countries.Our subsidiaries may have to initiate actions in the Indian courts or in foreign courts to enforce their rights and may be drawn into litigation.The expenses of litigation and any judgments against us could have an adverse effect on us. The audit report provided by Yoganandh and Ram (Y&R) will require a review by a U.S. firm. While our audit firm, Yoganandh & Ram, is registered with the U.S. Public Company Accounting Oversight Board (the “PCAOB”), the SEC requires that the audits conducted by Yoganandh & Ram be reviewed by another PCAOB registered firm.If the review identifies changes to an audit, we will be required to amend our annual report as filed on Form 10-K incorporating the audited financial statements.During the year ended March 31, 2010, the PCAOB conducted an inspection of Yoganandh & Ram.One result of the inspection is an expected increase in our auditing expense. 13 Table of Contents Risks Associated with Doing Business in India and China. Any downgrading of China’s or India’s debt rating by an international rating agency, or an increase in interest rates in China or India, could adversely affect our ability to generate or use Letters of Credit. The iron ore business relies heavily on Letters of Credit.Ironman is attempting to establish a record of execution that can eventually lead to back-to-back Letters of Credit, which would greatly enhance our business and help us grow rapidly.Back-to-backLetters of Credit are used primarily in international transactions,with the firstLetter of Credit serving as collateral for the second.Any adverse revisions to China’s or India’s credit ratings for domestic and international debt by international rating agencies as well as an increase in interest rates or a tightening of credit may adversely affect our ability to finance growth through back-to-back Letters of Credit, which could lead to a decrease in our growth rate, adversely affecting our stock price. A change in government policy, a downturn in the global, Chinese or Indian economy or a natural disaster could adversely affect our business, financial condition, results of operations and future prospects. IGC’s and Ironman’s business depends on the growth of infrastructure in Asia as well as other parts of the world and not just in India and China.However, a global recession that causes a slowdown of infrastructure spending could reduce the demand for steel and consequently iron ore adversely affecting our business, financial condition and results of operations and future prospects. Political, economic, social and other factors in China may adversely affect business. Our results of operations, financial condition and prospects could be adversely affected by economic, political and legal developments in China.Since the late 1970s, the Chinese government has been reforming its economic system.These policies and measures may from time to time be modified or revised.While the Chinese economy has experienced significant growth in the past 20 years, growth has been uneven across different regions and among various economic sectors of China.Furthermore, while the Chinese government has implemented various measures to encourage economic development and guide the allocation of resources, some of these measures may also have a negative effect on us.For example, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to Ironman.The processing unit operated by Ironman is subject to central, provincial, local and municipal regulation and licensing in China.Compliance with such regulations and licensing can be expected to be a time-consuming, expensive process resulting in expenses which could adversely affect our margins. Returns on investment in Chinese and Indian companies may be decreased by withholding and other taxes. Our investment in China and India may incur tax risk unique to investment in China, India and in developing economies in general.Income that might otherwise not be subject to withholding of local income tax under normal international conventions may be subject to withholding of Chinese and/or Indian income tax.Under treaties with India and under local Indian income tax law, income is generally sourced in India and subject to Indian tax if paid from India.This is true whether or not the services or the earning of the income would normally be considered as being from sources outside India in other contexts.Additionally, proof of payment of withholding taxes may be required as part of the remittance procedure.Any withholding taxes paid by us on income from our investments in China and/or India may or may not be creditable on our income tax returns.We may also incur taxes in India on any profits that we may choose to distribute as dividends to our shareholders.We intend to avail ourselves of transfer pricing rules and minimize any Chinese and/or Indian withholding tax or local taxes.However, there is no assurance that the Chinese and/or the Indian tax authorities will always recognize such rules in its applications.We have created a foreign subsidiary inMauritius, in order to limit the potential tax exposure in India. Our industry depends on the stability of policies and the political situation in India and China and a change in policy could adversely affect our business. The role of the Indian central and state governments in the Indian economy on producers, consumers and regulators has remained significant over the years.Since 1991, the Government of India has pursued policies of economic liberalization, including significantly relaxing restrictions on the private sector.We cannot assure you that these liberalization policies will continue under the present or under newly elected governments.Protests against privatization could slow down the pace of liberalization and deregulation.The rate of economic liberalization could change, and specific laws and policies affecting companies in the infrastructure sector in India, foreign investment, currency exchange rates and other matters affecting our business could change as well.A significant change in India’s economic liberalization and deregulation policies could disrupt business and economic conditions in India and thereby affect our business.Similarly, the Chinese have been reforming their economic system since the 1970s.An adverse change in the overall economic growth in China or adverse changes to import laws or even an attempt by the government to curtail steel production in China may lead to an adverse impact on our business. 14 Table of Contents Terrorist attacks and other acts of violence or war within India or involving India and other countries could adversely affect the financial markets and our business. Terrorist attacks and other acts of violence could have the direct effect of destroying our plants and property causing a loss and interruption of business.According to the CIA 2011 World Factbook, religious and border disputes persist in India and remain pressing problems.For example, India has from time to time experienced civil unrest and hostilities with Pakistan and other neighboring countries.The longstanding dispute with Pakistan over the border Indian states of Jammu and Kashmir, a majority of whose populations are Muslim, remains unresolved.While India and Pakistan resumed formal peace talks, there are no guarantees that these will be successful.In addition, India continues to struggle with insurgent attacks from Maoist- Naxalite groups.If the Indian government is unable to control the violence and disruption associated with these insurgencies, then the result could be the destabilization of the economy, and, consequently, an adverse effect on our business.Since early 2003, there have also been military hostilities and civil unrest in Afghanistan, in Iraq, and more recently in Pakistan and other Asian countries.These events could adversely affect the Indian economy, and, as a result, negatively affect our business. While we may have insurance to cover some of these risks and can file claims against the Indian contracting agencies, there can be no guarantee that we will be able to collect in a timely manner.Further, India has a fairly active insurgency and a fairly active communist following. Any serious uprising from these groups could delay our roadwork and disrupt our business.Terrorist attacks, insurgencies, or other threats of violence could slow down road building activity and the production of iron ore and rock aggregate, thereby adversely affecting our business. Exchange controls that exist in India may limit our ability to utilize our cash flow effectively following a business combination. We are subject to India’s rules and regulations on currency conversion.In India, the Foreign Exchange Management Act, FEMA, regulates the conversion of the Indian rupee into foreign currencies. However, as according to the Reserve Bank of India, comprehensive amendments have been made to FEMA to support the government’s policy for economic liberalization.Companies are now permitted to operate in India without any special restrictions, effectively placing them on a par with wholly-owned Indian companies.In addition, foreign exchange controls have been substantially relaxed.Notwithstanding these changes, the Indian foreign exchange market is not yet fully developed and we cannot assure that the Indian authorities will not revert back to regulating companies and imposing new restrictions on the convertibility of the Indian rupee.Any future restrictions on currency exchange may limit our ability to use our cash flow to fund operations outside of India. Changes in the exchange rate of the Indian rupee may negatively influence our revenues and expenses. Our operations are primarily located in India.We receive payment in Indian rupees for the construction work and the sale of rock aggregate.Our contracts to supply iron ore to Chinese companies are paid in U.S. dollars.As the results of our operations are reported in U.S. dollars, to the extent that there is a decrease in the exchange rate of Indian rupees relative to U.S. dollars, such a decrease could have a material impact on our operating results or financial condition. Restrictions on the RMB may limit our ability to move funds out of China. The Chinese currency, the renminbi (“RMB”), like the Indian rupee, is not a freely convertible currency, which could limit our ability to move money out of China freely.We would rely on the Chinese government’s foreign currency conversion policies, which may change from time to time.In China, the government has control over RMB reserves through, among other things, direct regulation of the conversion of RMB into other foreign currencies and restrictions on certain types of foreign imports.A change in the currency regulations, which lead to further restrictions, could negatively affect our ability to finance growth, or pay dividends, outside of China using the profits from China. U.S.-listed companies with business operations in China have recently come under increased scrutiny, criticism and negative publicity. Since 2010, a number of U.S. publicly-listed companies with substantial operations in China have been the subject of intense scrutiny, criticism and negative publicity by investors, financial commentators and regulatory agencies, such as the SEC and the Justice Department resulting in a loss of share value.Much of the scrutiny and negative publicity has centered around accounting weaknesses, inadequate corporate governance and, in some cases, allegations of fraud.As a result of such scrutiny and negative publicity, the stock prices of most U.S. publicly listed companies with operations in China have sharply decreased in recent months. 15 Table of Contents Because the Chinese judiciary will determine the scope and enforcement under Chinese agreements, we may be unable to enforce our rights inside and outside of China. HK Ironman operates under the laws of Hong Kong and PRC Ironman, its subsidiary, operates under the laws of PRC.Substantially all of the assets of Ironman are located in China and the majority of its officers and directors and the experts named in this proxy statement/prospectus are outside the U.S.It is therefore unlikely that service of process on either HK Ironman or PRC Ironman or their officers and directors can be obtained within the U.S.Further, it may be difficult to enforce in China a judgment obtained in the U.S.These difficulties stem from the lack of official judicial arrangements between the U.S. and China, which means that judgments of U.S. courts will not be necessarily enforced in China without review and re-litigation of the merits of their claims. There is doubt as to the enforceability in China of actions to enforce judgments of U.S. courts arising out of or based on ownership of the securities of HK Ironman or PRC Ironman, including judgments arising out of or based on civil liability provisions of U.S. federal or state securities laws.There is also doubt whether the Chinese courts would enforce, in original actions, judgments against HK Ironman or PRC Ironman or the persons mentioned above predicated solely based upon U.S. securities laws.Original actions may be brought in China or Hong Kong against these parties only if the actions are not required to be arbitrated by Chinese law and only if the facts alleged in the complaint give rise to a cause of action under Chinese law, in which event, a Chinese court may award monetary damages. Risk Related to Our Securities. If equity research analysts do not publish research or reports about our business, or if they issue unfavorable commentary or downgrade our Common Stock, then the price of our Common Stock could decline. The trading market for our Common Stock will rely in part on the research and reports that equity research analysts publish about our business and us.We do not control these analysts.The price of our stock could decline if one or more equity analysts downgrade our stock or if those analysts issue other unfavorable commentary or cease publishing reports about our business or us. We incur costs as a result of operating as a public company.Our management is required to devote substantial time to new compliance initiatives.Because we report in U.S. GAAP, we may experience delays in closing our books and records in India and China, and delays in the preparation of financial statements and related disclosures. As part of a public company with substantialoperations, we are experiencing an increase in legal, accounting and other expenses.In addition, the Sarbanes-Oxley Act (“Sarbanes-Oxley Act”) and new rules implemented by the SEC and the NYSE Amex have imposed various requirements on public companies, including requiring changes in corporate governance practices.Our management and other personnel need to devote a substantial amount of time to these compliance initiatives.We have completed the testing of internal controls in all our subsidiaries in India.We expect to carry out the evaluations and install improved systems and processes as required in both India and China.However, we cannot be certain as to the timing or completion of the remediation actions, or their impact on our operations.Furthermore, it is difficult to hire personnel in India and China who are familiar with U.S. GAAP.We have hired several competent consultants to help review our internal reporting and disclosures, and to train our Indian and Chinese staff in SEC reporting and U.S. GAAP.We do not foresee a problem other than the time required to complete the training adequately and to implement the improved processes. Compliance with Foreign Corrupt Practices Act could adversely affect our competitive position.Failure to comply could subject us to penalties and other adverse consequences. We are subject to the U.S. Foreign Corrupt Practices Act, which generally prohibits U.S. public companies from engaging in bribery of or other prohibited payments to foreign officials to obtain or retain business.While we will take precautions to educate the employees of our subsidiaries of the Foreign Corrupt Practices Act, there can be no assurance that our employees or agents of IGC or our subsidiaries will not engage in such conduct, for which we might be held responsible.We could suffer penalties that may have a material adverse effect on our business, financial condition and results of operations. 16 Table of Contents We may issue additional shares of our capital stock, including through convertible debt securities, which would reduce the equity interest of our stockholders and possibly cause a change in control of our ownership. Our certificate of incorporation authorize the issuance of up to 150,000,000 shares of Common Stock, par value $0.0001 per share and 1,000,000 shares of preferred stock, par value $0.0001 per share.There are currently approximately 38,485,247 authorized but unissued shares of our Common Stock available for issuance after appropriate reservation for the issuance of shares upon full exercise of our outstanding warrants and shares and options authorized for issuance under our 2008 Omnibus Incentive Plan.It is also after the reservation for conversion of all of the 1,000,000 shares of preferred stock available for issuance. We issued an aggregate of 2,516,389 shares of our Common Stock in connection with a private placement of debt securities and exchange of previously issued debt securities for new debt securities and Common Stock in October 2009, November 2010, December 2010, February 2011 and March 2011, and may engage in similar private placements in the future.In addition, we may from time to time sell shares in the market.The issuance of additional shares of our Common Stock including the conversion of any debt securities may: · Significantly reduce the equity interest of our existing shareholders. · Adversely affect prevailing market prices for our Common Stock, warrants or units. We may issue notes or other debt securities,which may adversely affect our leverage and financial condition. During the 2009 and 2010 fiscal years, we sold an aggregate $4,000,000 in private placements of debt securities and may engage in similar private placements in the future.In the current year, we have modified the terms of the debt arrangement to extend the repayment under the agreements and as a consideration for this extension issued equity shares to the debt holders.The incurrence of this debt and any subsequent modifications to the terms may: · lead to default if our operating revenuesare insufficient to pay our debt obligations; · cause an acceleration of our obligations to repay the debt even if we make all principal and interest payments when due if we breach the covenants contained in the terms of the debt documents; · create an obligation to immediately repay all principal and accrued interest, if any, upon demand to the extent any debt securities are payable on demand; · hinder our ability to obtain additional financing, if necessary, to the extent any debt securities contain covenants restricting our ability to obtain additional financing while such securities are outstanding, or to the extent our existing leverage discourages other potential investors; and · potentially lead to a dilution of our ownership if there are any subsequent issues of equity shares as consideration for further modifications or settlements. The Company has 12,972,532warrants outstanding, the exercise of which could dilute the number of shares outstanding. Upon the occurrence of the exercise of our outstanding warrants, the Company will receive the exercise price unless the exercise is cashless.In either case, such an exercise will also increase the number of shares outstanding.This may adversely affect the share price, as the supply of shares eligible for sale in the public market will increase.The increased number of shares offered for sale in the public market may exceed the public demand to buy shares at a given market price resulting in the market price adjusting downward. 17 Table of Contents Although we are required to use our best efforts to have an effective registration statement covering the issuance of the shares underlying the public warrants at the time that our warrant holders exercise their public warrants, we cannot guarantee that a registration statement will be declared effective, in which case our warrant holders may not be able to exercise our public warrants and such warrants may expire worthless. We have issued warrants to purchase our Common Stock in three public offerings: our initial public offering in March 2006, a registered direct offering in September 2009 and a public offering in December 2010.In the absence of an applicable exemption, holders of warrants issued in our public offerings will be able to exercise the warrants only if a current registration statement under the Securities Act of 1933, as amended (the “Securities Act”) relating to the shares of our Common Stock underlying the warrants is then effective.Although we have undertaken in the respective warrant agreements relating to such warrants, and therefore have a contractual obligation, to use our best efforts to maintain a current registration statement covering the shares underlying the public warrants to the extent required by federal securities laws, and we intend to comply with such undertaking as soon as possible,we do not have such a registration statement currently effective and we cannot assure the warrant holders that we will be able to do so in the future including with respect to this prospectus to register the shares underlying the foregoing warrant agreements.If we fail to comply with our contractual obligations, we could be liable to the holders of the warrants.In no event shall we be liable for, or any registered holder of any warrant be entitled to receive, (a) physical settlement in securities unless the conditions and requirements set forth in the warrant agreement have been satisfied, or (b) any net-cash settlement or other consideration in lieu of physical settlement in securities (provided that the holders of the warrants issued in our September 2009 and December 2010 offerings are entitled to cash payments if we fail to deliver shares issuable upon exercise of the warrants in a timely fashion).The value of the public warrants may be greatly reduced if a registration statement covering the shares issuable upon the exercise of the warrants is not kept current.Such warrants may even expire worthless.The warrants issued in our initial public offering that were to expire on March 3, 2011, now expire on March 8, 2013 since we exercised our right to extend the terms of those warrants.The warrants issued in our September 2009 and December 2010 offerings expire on September 18, 2012 and December 8, 2017 respectively.The outstanding warrants issued in our September 2009 and December 2010 offerings, currently exercisable for an aggregate of 1,117,410 shares of Common Stock, give the holders of such warrants the right to exercise the warrants on a cashless basis if at the time of exercise there is not an effective registration statement available for the issuance of the shares issuable upon exercise of the warrants.We would not receive any proceeds from the cashless exercise of the warrants. With respect to any warrants sold by us in private placements pursuant to an exemption from registration requirements under the federal securities laws, the holders of the warrants sold in such private placements would be able to exercise their warrants even if, at the time of exercise, a prospectus relating to the Common Stock issuable upon exercise of such warrants is not current.As a result, the holders of the warrants purchased in the private placements would not have any material restrictions with respect to the exercise of their warrants. The issuance of certain of securities by us may not have been made in compliance with the federal and state securities laws, which exposes us to potential liabilities, including potential rescission rights. On July 14, 2010, we filed our Form 10-K for the fiscal year ended March 31, 2010.The Form 10-K contained audited financial statements included a qualified opinion from our auditors pending completion of their audit procedures in respect of the deconsolidation of one of our subsidiaries.We subsequently filed an amended Form 10-K, which includes an unqualified audit opinion. On January 19, 2011, the Commission notified us that the initial financial statements filed on July 14, 2010 did not comply with the requirements of Rule 2-02 under Regulation S-X for audited financial statements because the financial statements contained a qualified opinion.As noted above, the amended Form 10-K filed on January 28, 2011 contains audited financial statements with an unqualified opinion that comply with Rule 2-02.The Commission has indicated that as the initial Form 10-K filed on July 14, 2010 was materially deficient as a result of the inclusion of the qualified audit opinion.It was therefore deemed not to have been filed with the Commission in accordance with applicable requirements, thus making us delinquent in its filings with the Commission. The Commission informed us that as a result of the deemed failure to timely file a Form 10-K, it is the Staff's view that as of July 14, 2010 we ceased to be eligible to use SEC Form S-3 for the registration of the Company's securities.As the financial statements included in the original Form 10-K were also included in a registration statement on Form S-1 (File No. 333-163867) pursuant to which we offered its Common Stock and warrants to purchase Common Stock in December 2010 (the "December 2010 Offering"), the Commission has also indicated that such registration statement failed to comply with the requirements of Form S-1 due to the lack of the inclusion of unqualified audited financial statements in compliance with Commission requirements. 18 Table of Contents Since the Commission informed us that it is the Commission's view that as of July 14, 2010 we ceased to be eligible to use Form S-3 for the registration of our securities, it is possible that any sales of our securities pursuant to our registration statements on Form S-3 since July 14, 2010 may be deemed to be unregistered sales of its securities.Since July 14, 2010, we have sold an aggregate of 2,292,760 shares of its Common Stock for an aggregate price of $1,536,886 pursuant to an at-the-market offering ("ATM") of its Common Stock on Form S-3 (File No. 333-160993) in sales that occurred between September 7, 2010 and January 19, 2011.In addition, we may be deemed to have made unregistered sales of the 2,575,830 shares of Common Stock and warrants to purchase an aggregate of 858,610 shares of Common Stock at an exercise price of $0.90 per share sold for an aggregate gross purchase price of $1,545,498 sold pursuant to such registration statement with respect to the December Offering.Alternatively, to the extent that the sales are deemed to be registered as a result of being sold pursuant to registration statements declared effective by the Commission as the registration statements in question either incorporated, in the case of the Form S-3 or included, in the case of the Form S-1, a qualified audit report the registration statements could be deemed to be materially incomplete. If it is determined that persons who purchased our securities after July 14, 2010 purchased securities in an offering deemed to be unregistered or that the registration statements for such offerings were incomplete or inaccurate, then such persons may be entitled to rescission rights.In addition, the sale of unregistered securities could subject us to enforcement actions or penalties and fines by federal or state regulatory authorities.We are unable to predict the likelihood of any claims or actions being brought against us related to these events, and there is a risk that any may have a material adverse effect on us.To date, we have not received any rescission requests and we believe the period to honor such rescission requests has terminated. Additional capital may be costly or difficult to obtain. Additional capital, whether through the offering of equity or debt securities, may not be available on reasonable terms or at all.If we are unable to obtain required additional capital, we may have to curtail our growth plans or cut back on existing business.Furthermore, we may not be able to continue operating if we do not generate sufficient revenues from operations needed to stay in business.We may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs.These costs may be increased because we may not currently be able to use a short-form registration statement on Form S-3, which will increase the costs and timing for any registered offering of our securities.In addition, to the extent that we are unable to provide timely reporting of our financial results it may further impair our ability to raise capital.We may also be required to recognize non-cash expenses in connection with certain securities we issue, such as, convertible notes and warrants, which may adversely impact our financial condition. We do not currently intend to pay dividends, which may limit the return on your investment in us. We currently intend to retain all available funds and any future earnings for use in the operation and expansion of our business and do not anticipate paying any cash dividends in the foreseeable future. If we fail to comply with the NYSE Amex listing requirements, we could be delisted from the NYSE Amex equities market.Any such delisting could potentially limit investors’ ability to make transactions in our securities and subject us to additional trading restrictions. If we fail to comply with the listing requirements of the NYSE Amex, we could be delisted from the NYSE Amex equities market.If at any time in the future, the NYSE Amex delists our securities from trading on its exchange, we could face significant adverse consequences, including a: · limited availability of market quotations for our securities; · determination that our Common Stock is a “penny stock” which will require brokers trading in our Common Stock to adhere to more stringent rules, possibly resulting in a reduced level of trading activity in the secondary trading market for our Common Stock; · limited amount of news and analyst coverage for our company; and · decreased ability to issue additional securities or obtain additional financing in the future 19 Table of Contents If our Common Stock were delisted and determined to be a “penny stock,” a broker-dealer may find it more difficult to trade our Common Stock and an investor may find it more difficult to acquire or dispose of our Common Stock in the secondary market. If our Common Stock were removed from listing with the NYSE Amex, it may be subject to the so-called “penny stock” rules.The SEC has adopted regulations that define a penny stock to be any equity security that has a market price per share of less than $5.00, subject to certain exceptions, such as any securities listed on a national securities exchange.For any transaction involving a penny stock, unless exempt, the rules impose additional sales practice requirements on broker-dealers, subject to certain exceptions.If our Common Stock were delisted and determined to be a penny stock, a broker-dealer may find it more difficult to trade our Common Stock and an investor may find it more difficult to acquire or dispose of our Common Stock on the secondary market.Investors in penny stocks should be prepared for the possibility that they may lose their whole investment. Risks Associated With Our Industry and Specifically the Iron Ore Business. We are subject to numerous risks and hazards associated with the mining industry. Our mining operations are subject to a number of risks and hazards including: · industrial accidents; · unusual or unexpected geologic formations; · explosive rock failures; and · flooding and periodic interruptions due to inclement or hazardous weather conditions. Such risks could result in a variety of issues that could affect our operations, such as damage to or destruction of mineral properties or production facilities, environmental damage, delays in our mining operations, personal injury or death, monetary losses and possible legal liability.No assurance can be given that we will be able to avoid any or all of the hazards discussed above and any such occurrence may substantially affect our business and financial operations. Our operations are highly susceptible to hazardous weather conditions and seasonal weather conditions. Both India, specifically the east and west coasts where our supply chains are located, and northeastern China where Ironman’s processing chain is located, potentially experience severe weather conditions.Severe weather conditions could cause our supply chain and/or processing chain to temporarily curtail or stop operations materially affecting our quarterly results.During periods of curtailed activity due to adverse weather conditions, our operations in both countries may continue to incur operating expenses, reducing profitability.Certain weather conditions may affect mining operations.The Ironman beneficiation plant is located in a region with a typical subtropical climate characterized mainly by high precipitation and high evaporation and humid conditions.The rainy season occurs from May to August of each year, which may make the plant inaccessible or unusable during such rainy season due to flooding caused by insufficient drainage necessary to release the excess water that has accumulated.During the last rainy season there was a particularly rainy season marked by much flooding in China and a halt in business operations for several months.As such, mining operation may be interrupted due to inclement or hazardous weather conditions experienced during such rainy season. We may not be able to obtain necessary raw materials at competitive price and this may negatively affect our profits. On the supply side, including procuring sufficient raw materials, we may have difficulties procuring low-grade iron ore at specific sizes at competitive prices.In the event we are unable to secure steady suppliers, it could negatively affect our profitability.The processing plant in China requires water for the wet separation.While there is currently and for the foreseeable future an adequate supply of water, any discrepancy with the supply of water could lead to curtailing operations, which could affect our profitability. Likewise, construction contracts are primarily dependent on adequate and timely supply of raw materials, such as cement, steel and aggregates, at competitive prices. As the demand from competing larger and well-established material supply firms increases for procuring raw materials, we could face a disproportionate increase in the price of raw materials that may negatively impact our profitability. To mitigate this risk, we are taking steps to become more vertically integrated, such as producing rock aggregate. The cost of logistics and shipping between India and China may reduce our income. Our process involves moving ore from mine heads to crushers and then to the port for shipping.We rely on third parties to provide a number of important services in connection with our business, and any disruption in these services could materially affect our business.For example, we depend on trucking companies to move the ore.A surge in demand for ore and, in general, other commodities, could increase the cost of domestic logistic affecting our profitability.Additionally, we depend on shipping agencies to move ore from India to China and an increase in the price of shipping could adversely affect our profitability. 20 Table of Contents Some of our business is dependent on contracts awarded by the Indian government and its agencies. The construction business is dependent on central and state Indian government budget allocations to the infrastructure sector.We derive the bulk of our construction revenue from contracts awarded by the Indian central and state governments and their agencies. If there are delays in payments by the government, our working capital requirements could increase. Our materials business is dependent on private sector companies, which could be affectedby government delays, indirectly burdening our business. Assessment of penalties for time overruns and lack of quality may adversely affect our economic performance. TBL executes construction contracts primarily in the roads and infrastructure development sectors.TBL typically enters into high value contracts for these activities, which impose penalties if the contracts are not executed in a timely manner.If TBL is unable to meet the performance criteria prescribed by the contracts, then levied penalties may adversely affect our financial performance.Furthermore, we may pay demurrage for some of our iron ore delivery contracts, if ore is not loaded onto ships in the time prescribed by delivery contracts.The payment of demurrage may adversely affect our financial performance.The ore shipped by us from India is shipped with a quality certificate from a leading company.However, the buyers in China also perform quality measurements, which could differ from the initial quality certificate.This may result in negative price adjustments affecting our profit margins.The rock aggregate business is less sensitive to time overruns and quality. Our business is dependent on continuing relationships with clients and strategic partners. Our business requires developing and maintaining strategic alliances with contractors that undertake turnkey contracts for infrastructure development projects and with government organizations.The business and our results could be adversely affected if we are unable to maintain continuing relationships and pre-qualified status with key clients and strategic partners. We face competition in the infrastructure industry. The Indian real estate and infrastructure industries, including the mining industries, are increasingly attracting foreign capital.We currently have competition from international and domestic companies that operate at the national level.Smaller localized contractors and companies are also competing in their respective regions.If we are unable to offer competitive prices and obtain contracts, there could be a significant reduction in our revenue. Substantial portions of our assets are invested in Sricon.We currently do not have sufficient financial information about Sricon and the lack of such financial statements may impact our ability to value our investment in Sricon accurately. We own 22% of the outstanding stock of Sricon. Despite our efforts to obtain current audited financial statements and other information from Sricon, they have refused to supply such information voluntarily.We have initiated legal actions, petitioning the Company Law Board (“CLB”) in India to compel Sricon to supply the relevant information for the financial years ended March 31, 2011 and 2010.While we expect the CLB to ultimately grant us relief and while we have been able to obtain some information, including Sricon’s unaudited balance sheet as of December 31, 2009, contract claims Sricon is pursuing in the courts and independent valuations of Sricon’s real estate plant and machinery, all of which we have used in testing the impairment of the our receivable and investment in Sricon, the absence of other current financial information makes it difficult to accurately assess the value of our investment in Sricon.Further, we did not have the audited financial statements of Sricon for the year ended March 31, 2010 when we prepared our financial statements for that period. In order to protect our investment in Sricon, the Company has taken several additional steps.In November 2010, the Company petitioned the high Court of Nagpur, India, for relief on its receivable and informed the court that it had a claim on Sricon’s assets.In January 2011, the Company received an order from the Company Law Board in India, a quasi-court that has jurisdiction over Indian companies, freezing all assets and stopping Sricon from incurring additional liability.The CLB also ordered Sricon to allow the Company to inspect its books.The January order notwithstanding, we further petitioned the CLB to compel Sricon to provide financial information and grant access to review and inspect the book of records, including financials, bank data, board meetings, property, plant and equipment register, and other relevant information as required.Pursuant to the CLB order, the Company has visited Sricon to conduct inspections in January 2011, February 2011, April 2011 and June 2011. While we have been able to obtain some information, we are not able to monitor Sricon on a day-to-day basis nor do we yet have complete financial information for Sricon.This makes it difficult to monitor the value of our investment in Sricon accurately.As of March 31, 2011, we carry the Sricon investment on our books at $6.4 million and this value may be reduced in the future. 21 Table of Contents Mining is inherently dangerous and subject to conditions or events beyond our control, and any operating hazards could have a material adverse effect on our business. During the course of mining activities, we use dangerous materials and there is no assurance that accidents will not occur.Should we be held liable for any such accident, we may be subject to penalties, and possible criminal proceedings may be brought against us by our employees, which could have a material adverse effect on our business. PRC Ironman’s mining operations could have material safety concerns, which may result in accidents and in turn negatively affect our revenue. PRC Ironman’s mining operations could have safety issues in its iron ore mine or beneficiation plants including, in part, inadequate natural ventilation, likelihood of flooding in the tunnels, etc.Accidents and employee’s injury arising from any safety issues may cause suspension or discontinuance of our mining operation and thus negatively affect our revenue. Mining exploitation activities are labor intensive and employ low levels of mechanization, which may result in inefficiency and impose greater safety and health hazards concern. Ironman used rudimentary mining methods and low levels of mechanization since the beginning of its mining operation.The labor-intensive and low-mechanization mining method its uses in its mining operations results in inefficient operation.The relatively large number of mining workers exposed to dust, noise, heat and vibration caused by its mining methods may increase the possibility of accidents and health hazards. We may suffer losses resulting from unexpected accidents. Like other mining companies, our operations may suffer from structural issues such as unusual or unexpected geologic formations or explosive rock failures that may result in accidents that cause property damage and possible personal injuries.We can give no assurance that industry-related accidents will not occur in the future.We do not maintain flood or other property insurance covering our properties, equipment or inventories.Any losses and/or liabilities we incur due to unexpected property damage or personal injury could have a material adverse effect on our financial condition and results of operations. Restrictive regulation on the export of ore may adversely affect our business. Restrictive regulation on the export of ore from India or the import of ore into China may adversely affect our profitability.India restricts the export of high quality ore to government agencies.China restricts the import of low quality ore to specific agents.In the event these regulations change and become even more restrictive, our profitability could be adversely affected. The imposition of taxes on exports (export duty) could have an impact on our business. India recently increased the export duty on ore from 5% to 20%.Any further increases in the export duty of ore could adversely affect our profitability. Strikes, civil unrest and tensions between India and China could have an impact on our business. The supply chain for ore is heavily dependent on transportation.A strike by truck drivers could adversely affect our business.The processing plant in China is located in the province of Inner Mongolia and any civil unrest in that area, or other parts of China, could disrupt the logistics and processing chain adversely affecting our business.India and China have had their share of disputes in the past 60 years.India and China had ancient friendly ties going back to the silk route.However, beginning in the 1950s the relationship became strained largely over Tibet and issues over borders.In 1962, China attacked India along its border, coinciding with the Cuban missile crisis that preoccupied the super powers U.S., Russia and the UK.The war ended with a complete withdrawal that coincided with the arrival of the U.S. air force.However, while there can be no guarantee that hostilities may again reappear between the two countries, much has changed since the 1962 war.Both India and China are now nuclear powers, underpinning the notion of Mutually Assured Destruction, and both are strategic partners with the U.S.Both countries took part in the first ever BRIC (Brazil, Russia, India and China) Summit, in June 2011.Both countries have had thirteen rounds of border talks and the recent one in August 2011, ended with both nations discussing raising their strategic partnership to a higher level.In 2008-2009 India’s largest trading partner was China followed by the U.S. and the United Arab Emirates.If hostilities between the two countries reappear, our business may be adversely affected. 22 Table of Contents Currency fluctuations may reduce our profitability. Iron ore is traded in USD.However, the supply side, including logistics in India, is settled in Indian rupees (INR).On the other hand, the expense for processing the ore in China are all met in RMB.Therefore, three currencies are involved in a typical trade.Fluctuations of one currency relative to the others may adversely affect our profit margins. Environmental regulations could adversely affect Ironman’s business. The process of digging ore from the ground is typically environmentally unfriendly as is the process of beneficiation, which uses ground water.Stricter environmental controls in India or China on the mining of ore or the processing of ore could have an adverse impact on our business, by raising additional compliance expenses.Mineral exploration and development, as well as Ironman’s current mining activities and its future mineral mining operations are, and may continue to be, subject to stringent state, provincial and local laws and regulations relating to environmental quality, production, labor standards, occupational health, waste disposal, protection and remediation of the environment, mine safety, toxic substances and other matters.Mineral mining is also subject to risks and liabilities associated with pollution of the environment and disposal of waste products occurring as a result of mineral production.Compliance with these laws and regulations will impose substantial costs on Ironman and may subject it to significant potential liabilities.Further, any changes to these regulations may increase Ironman’s operating costs and may adversely affect its results of operations. Our business relies heavily on our management team and any unexpected loss of key officers may adversely affect our operations. The continued success of our business is largely dependent on the continued services of key employees in IGC and our subsidiaries after the Acquisition.The loss of the services of certain key personnel, without adequate replacement, could have an adverse effect on our performance.Our senior management, as well as the senior management of our subsidiaries, plays a significant role in developing and executing the overall business plan, maintaining client relationships, proprietary processes and technology.While no one is irreplaceable, the loss of the services of any would be disruptive to our business. A large portion of Ironman’s revenue is derived from five major customers. Five of Ironman’s major customers accounted for 92%, respectively of its total revenue for the fiscal year ended December 31, 2011 and 83%, respectively, of its total revenue for the fiscal year ended December 31, 2010.Non-renewal or/and termination of such relationship may have a material adverse effect on its revenue.No assurance can be given that following the Acquisition that it will be able to maintain such a relationship.Additionally, no assurance can be given that Ironman’s business will not remain largely dependent on a limited number of customers accounting for a substantial part of our revenue. Our quarterly revenue, operating results and profitability will vary. Factors that may contribute to the variability of quarterly revenue, operating results or profitability include: · Fluctuations in revenue due to seasonality such as during the monsoon season, the heavy rains slow down road building and during the summer months, the winds are not strong enough to power the wind turbines, which results in uneven revenue and operating results over the year; · Commencement, completion and shipment during any particular quarter; · Weather and additions and departures of key personnel; and · Strategic decisions made by us and our competitors, such as acquisitions, divestitures, spin-offs, joint ventures, strategic investments and changes in business strategy. Ironman faces intense competition in the Iron ore business. Large companies in Brazil, Australia, India and other ore producing countries dominate the iron ore business.Most of these companies are miners and export directly to the large steel mills around the world.Our strategy of sourcing low-grade inexpensive ore from India and processing it in China is fairly unique and allows us to supply steel producers at competitive prices, while maintaining margins.Ironman depends on its expertise in sourcing low cost low-grade ore and to process the ore.If Ironman is unable to offer competitive prices there could be a significant reduction in our revenue. 23 Table of Contents IGC may not be able to compete successfully for mineral rights with companies having greater financial resources than we have. All mines have limited resources and as such, we intend to acquire additional mining operations, as part of our long-term strategy.As there is a limited supply of desirable mineral deposits in the PRC, we face strong competition for promising acquisition targets from other mining companies, some of which have greater financial resources than we have.IGC may be unable to compete with such other mining companies in making acquisitions that we deem to be complementary to our business, or to acquire such on terms that are acceptable to us. Ironman is a cash business, which may cause us to suffer losses. Ironman is a “cash business” which means that most transactions occur on the spot using cash rather than through order forms and payment via check, wire or credit card.Cash businesses are more susceptible to corrupt practices.As with any business that is cash intensive, the accuracy and adequacy of reporting income is highly contingent upon ownership and the owner's propensity for cash management and control.As a result, Ironman may experience a certain percentage of loss due to theft and misappropriation.To offset this, IGC will impose controls over cash collection for this cash business.The controls will include monitoring the cash balances closely, limiting the amount of cash available in vulnerable locations, using vaulted equipment to store cash properly and most importantly, migrating financial transactions toward checks and wire transfers.Failure to control the integrity of cash collection and deposits would lead to a significant reduction in our revenue. Ironman’s revenue and, therefore, our profitability, may be affected by metal price volatility. The majority of Ironman’s revenue is derived from the sale of high-grade ore.Consequently, its revenue is directly related to the price of high-grade ore.The fact that it does not conduct any hedging of the price of iron ore exposes it to increased price volatility.Iron ore is one of the biggest dry bulk commodities traded and shipped.According to the U.S. Geological Survey, Mineral Commodity Summaries, January 2012 report, the estimated world total mine production of iron ore was 2,800 million metric tons of usable ore worth $336 billion and the world total resources of iron ore content was 80,000 million metric tons of usable ore. The price (estimated from reported value of ore at mines) was $120 USD per metric ton. According to Bloomberg News, Dec 19, 2011, Iron ore prices may remain below $140 a metric ton as Chinese mills limit purchases.The growth of spot trading in this huge market presents an opportunity for banks, traders, producers and consumers to manage price risk and exposure.Trading since 2008, the iron ore swap has emerged as the leading instrument for iron ore hedging and risk management.Changes in the prices of high-grade ore and lead may adversely affect our operating results.It is difficult to predict whether high-grade ore prices will rise or fall in the future and a decline in prices could have an adverse effect on our future results of operations and financial condition. FORWARD-LOOKING STATEMENTS We believe that some of the information in this prospectus constitutes forward-looking statements within the definition of the Private Securities Litigation Reform Act of 1995.You can identify these statements by forward-looking words such as “may,” “will,” “should”, “believes,” “expects,” “intends,” “anticipates,” “thinks,” “plans,” “estimates,” “seeks,” “predicts,” “potential” or similar words or the negative of these words or other variations on these words or comparable terminology.You should read statements that contain these words carefully because they discuss future expectations, contain projections of future results of operations or financial conditions or state or other forward-looking information.Forward-looking statements are based on certain assumptions and expectations of future events.IGC cannot guarantee that these assumptions and expectations are accurate or will be realized.These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully in documents filed with the Securities and Exchange Commission, which we refer to as the SEC, by IGC, particularly under the heading “Risk Factors” in Part 1, Item 1A of IGC’s Annual Report on Form 10-K, for the year ended March 31, 2011, Form 10-Q for the quarterly periods ended June 30, 2011, September 30, 2011, and December 31, 2011, and any amendments thereto for IGC, could cause results to differ materially from those stated.While we believe it is important to communicate our expectations to our stockholders, there may be events in the future that we are not able to predict or over which we have no control.The risk factors and cautionary language discussed in this proxy statement provide examples of risks, uncertainties and events that may cause actual results to differ materially from the expectations described by us in our forward-looking statements, including among other things: ●
